    Case 4:19-cv-00226 Document 66-4 Filed on 04/06/20 in TXSD Page 1 of 1




From: Brown, Judge Susan (DCA) <susan_brown@justex.net>
Sent: Monday, March 30, 2020 6:04 PM
To: Ritchie, Judge Herb (DCA); Teachey, Lisa (DCA); Wells, Ed (CCL); Mullinix, Brenda;
Ellisor, John; Wallace, Toni; Grady, John; jgilbert@brazoria-county.com; jeremyw@brazoria-
county.com; Randy M. Clapp; Craig Estlinbaum
Cc: Lance Long (attorneylancelong@gmail.com)
Subject: Update on Gov. Abbott’s Executive Order. Sorry it’s long

Please forward to all of your judges handling criminal cases as soon as possible.

All,
Due to the questions about the recent Executive Order regarding PR bonds the presiding judges
participated in a zoom call with OCA this afternoon. We have been advised that the executive
order suspends 17.03 and orders that no authority, including judges, may release a person who
has a previous conviction for a crime involving physical violence or the threat of physical
violence or is charged with a crime involving physical violence or the threat of physical violence
on a PR bond.

That said, the judge may grant a PR bond if the court finds on an individualized basis a health or
medical reason after a hearing with notice to the DA. This would preclude a blanket order for
release which many counties use on a regular basis.

Please be mindful that the order does not allow magistrates, jps, county judges or anyone else to
make this determination.

This order includes both misdemeanors and felonies.
I would also remind you that this applies only to offenses that involved violence or threat of
violence or folks who have a conviction for such.

I just wanted everyone to be aware as my earlier email gave so what different information.
I hope this clears up any questions, but please feel free to email or call if needed,


Susan Brown
Presiding Judge 11th Administrative
Judicial Region
301 Fannin Houston, Texas
832-927-6600
